Case 1:19-cr-00855-JFK Document 15 Filed 10/08/20 Page 1 of 1
Case 1:19-cr-00855-JFK Document 14 Filed 10/01/20 Page iof1

47 PARK STREET 29 BROADWAY
RUHNKE & BARRETI MONTCLAIR, N.J, 07042 SUITE 1412

973-744-1000 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW 973-746-1490 (FAX) 242-608-7949

DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrett.com) © JEAN D. BARRETT {jeanbarrett@ruhnkeandbarrett.com}

 

REPLY TO MONTCLAIR OFFICE

 

September 26, 2019

CORRECTED LETTER-MOTION, ON CONSENT, _ omiee rte
TO MODIFY CONDITIONS OF RELEASE .

 

 

Served and Filed Via ECF 4 oor a ene ALLY FILER
Hon, John F. Keenan, Senior Judge HLL ane SAN Bea oka

United States Courthouse Loe FF:

500 Pearl Street

 

 

New York, N.Y. 10007
Re: United States v. Michael Pacheco,19-cr-855 (JFK)
Dear Judge Keenan:

This letter-motion is respectfully submitted, with the consent of the
United States, for a one-time modification of the defendant’s conditions of
release to allow him to visit with his parents at their home in Westland,
Michigan. If approved, Mr. Pacheco would depart New York on October 15,
er ‘18. His parents have purchased airline tickets
for his travel. Pretrial services has no objection to the travel. The
Government consents. Mr. Pacheco’s parents have recently re-located to
Michigan and it has been some time since he has been able to spend time
with them.

 

 

Should the court have any questions or concerns, please advise the
undersigned. Counsel would appreciate having a “so-ordered” copy of this
letter posted to ECF. Your Honor’s time and attention to this matter are
appreciated.

The Government having no objection, Defendant's request is GRANTED.
Defendant must keep Pretrial Services informed of his travel.

 

SO ORDERED. T Kee |
Dated: New York, New York Fhe 7 " ew.
October 8, 2020 John F. Keenan

United States District Judge
